Citation Nr: 0107707	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder on a direct basis as well as secondary 
to the service-connected disability of low back strain with 
radiculopathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability on a direct basis as well as secondary 
to the service-connected disability of low back strain with 
radiculopathy.  

3.  Entitlement to service connection for transverse 
myelitis.

4.  Entitlement to service connection for bilateral 
radiculopathy of the legs and arms as secondary to the 
service-connected disability of low back strain.

5.  Entitlement to service connection for sexual dysfunction 
as secondary to the service connected disability of low back 
sprain with radiculopathy.  

6.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

7.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.29, based on hospitalization from December 13, 
1993 to February 1, 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and Dr. J. A. J. O.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 20, 1972 to 
September 16, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of March 1994, May 
1997, and April 2000 of the San Juan, Puerto Rico, regional 
office (RO) of the Department of Veterans' Affairs (VA).  

Service connection for a psychiatric disorder, claimed as 
directly incurred inservice was denied by the Board in August 
1975 and denied as not secondary to the service-connected 
back disorder in a Board decision of June 1990, which also 
held that new and material evidence had not been submitted to 
reopen that claim on the basis of direct inservice 
incurrence.  Service connection for a left knee disorder was 
denied by the RO in August 1990 both as not incurred in 
service and as not secondary to service-connected low back 
disability.  

A hearing was held at the RO in December 1997.

It appears from a March 1998 medical text submission that the 
veteran may be claiming entitlement to service connection for 
Guillain-Barre' syndrome.  This issue is referred to the RO 
for clarification and any appropriate development.


FINDINGS OF FACTS

1.  By a June 1990 Board decision reopening a claim for 
service connection for a psychiatric disorder claimed as 
incurred or aggravated in service and denied service 
connection for a psychiatric disorder as not caused by or 
related to service-connected low back disability.  

2.  The additional evidence submitted since the June 1990 
Board decision is new and bears directly and substantially on 
the question of whether the veteran's psychiatric disorder 
was aggravated or caused as a result of service.

3.  An August 1990 rating action denied service connection 
for a left knee disability was denied as not incurred or 
aggravated in service and as not proximately due to the 
service connected low back disorder.  The appellant was 
notified of this denial that same month and did not appeal.

4.  The additional evidence submitted since the August 1990 
rating decision is cumulative or redundant and, when viewed 
with the other evidence on file, does not bear directly and 
substantially upon the specific matter under consideration, 
nor is this evidence so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision which denied service 
connection for a psychiatric disorder as not secondary to 
service-connected low back disability and which denied 
reopening of the claim for service connection for a 
psychiatric disorder as incurred in service and is final.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1104 (2000).   

2.  The August 1990 rating action which denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2000).  

2.  The evidence received subsequent to the June 1990 Board 
decision is new and material, and serves to reopen the claim 
for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156(a) (2000); Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The evidence received subsequent to the August 1990 
rating decision is not new and material, and it does not 
serve to reopen the appellant's claim for service connection 
for a left knee disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a) 
(2000); Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  Likewise, the veteran, 
in a November 22, 2000 letter was advised that additional 
evidence could be submitted within 90-days thereof.  The 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  Accordingly, the Board finds that the notification and 
duty-to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have essentially been satisfied in 
this case and that the appellant is not prejudiced by a lack 
of initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including psychotic disorders and 
arthritis, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from qualifying service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).  New and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The new and material evidence must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
and Glynn v. Brown, 6 Vet. App. 523 (1994). 

1. Psychiatric disorder

The veteran's psychiatric claim was originally denied by the 
Board in an August 1975 decision.  The Board in June 1990 
denied reopening of that claim and held that the psychiatric 
disorder was not caused by or related to his service-
connected low back disorder.  

The evidence considered by the Board in June 1990 included 
the appellant's service medical records (SMRs) and reflected 
that he had been examined and treated intermittently at 
private and VA facilities from 1972 to 1994 for various 
disorders, to include a psychiatric disorder.  Beginning in 
the late 1980s he began receiving treatment at VA facilities.  
The Board found in its June 1990 decision that there was no 
direct causal or etiological relationship between the 
veteran's psychiatric disorder and his service-connected low 
back disability.  

An April 1997 VA mental disorders examination and addendum 
showed that the examiner noted that it was his opinion that 
that the veteran had a personality disorder.  It was the 
veteran' attitude which basically affected his physical 
condition in the sense that he was very dramatic.  He had an 
unconscious tendency to exaggerate and ended up feeling worse 
about himself, very angry and frustrated because he wanted 
the solution to his problems to come from others and he had 
very little insight as to his own behavior and how it 
affected himself and others.  The diagnoses were 
psychological factors (personality characteristics) affecting 
a physical condition and a histrionic personality with very 
strong borderline features.  

At the RO December 1997 hearing Dr. J. A. J. O., a private 
psychiatrist, testified that he had seen the veteran in 
October 1976, March 1977, and that other physicians had also 
seen the veteran.  The various prior diagnoses for the 
veteran were schizophrenia, neurosis, and depression.  The 
psychiatrist then testified that he disagreed with the 
opinion of the March 1997 VA examination and the April 1997 
addendum for Axis I.  The psychiatrist stated that he did not 
believe that the veteran suffered from a personality 
disorder.  The Board notes that the psychiatrist's testimony 
as to the exact cause of any of the veteran's psychiatric 
disorders was unclear as he listed many factors during the 
course of his response.  The Board does note however that it 
appeared that during his statements the psychiatrist 
mentioned the veteran's accident to his low back while in the 
military among these factors. 

On VA psychiatric examination in October 1999 the diagnosis 
was dysthymia and it was opined that based upon the veteran's 
record and history the dysthymia was not secondary to his 
service connected back disorder. 

The testimony of the private psychiatrist at the RO in 
December 1997 is new, because it was not previously on file, 
and is material because it relates to the etiology or cause 
of psychiatric disability of the veteran.  While the 
psychiatrist's testimony as to the exact cause of any of the 
veteran's psychiatric disorders was unclear, the veteran's 
accident to his low back while in the military was listed as 
among the relevant factors.  This new evidence bears directly 
and substantially upon the specific matter under 
consideration and, in the judgment of the Board, is so 
significant that it must be considered to fairly decide the 
case de novo.  

Consequently, the appellant's claim as to entitlement service 
connection for a psychiatric disorder is reopened.  

2. Left Knee Disability

The last denial of the claim for service connection for a 
left knee disability was on a de novo basis in an August 1990 
rating decision.  The evidence on file at that time reflected 
that the SMR's were negative for any evidence of a left knee 
trauma or injury while in service.  

At an RO hearing in May 1989 the veteran submitted VA 
outpatient medical records from 1988 through 1989.  The 
veteran was admitted to a VA hospital in July 1989 where the 
history section of the records showed that the veteran stated 
that he had suffered a bilateral knee trauma 17 years prior 
with subsequent left knee pain.  The Board notes that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  During that hospitalization an 
arthroscopy revealed a redundant plica invading the patello-
femoral joint and he underwent a partial synovectomy.  

While there is also much additional evidence now on file 
since the 1990 rating denial, much of it does not pertain to 
the veteran's left knee.  

The Board finds that the additional medical records relating 
to subsequent post-service diagnosis and treatment of the 
appellant's medical and psychiatric pathology fail to provide 
any additional relevant evidence as to the issue of whether 
the appellant's left knee disability was incurred in or 
aggravated by service.  The records relating to mental 
disorders are totally irrelevant, while records indicating 
that some left knee pathology was diagnosed after service and 
that the appellant was recently treated for said pathology 
which may have worsened thereafter, were all considered by 
the RO in its August 1990 rating decision and found not to 
demonstrate entitlement to service connection.  The 
additional treatment for any left knee disability rendered 
since the filing of the original claim sheds no further light 
on the question of a causal or etiologic relationship between 
said pathology and any incident relating to service, or the 
veteran's service-connected low back disability.  

While the appellant has submitted statements that he had no 
left knee disability symptomatology prior to entering active 
duty, that he was discharged from active duty because of 
medical problems incurred as the result of a jeep accident 
which caused a low back disability and that he has suffered 
from low back symptomatology since active service, the Board 
finds that the assertions of the appellant that any current 
left knee disability is related to experiences he had in 
service are not competent medical evidence with regard to 
that issue.  Layno v. Brown, 6 Vet. App. 465 (1994).  This is 
because he lacks the medical expertise to enter a medical 
judgment as to any relationship between the onset of his any 
current left knee disability and a low back disorder or other 
in-service incident.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board does note that the December 1997 testimony of a 
private psychiatrist but that testimony did not address the 
etiology or severity of the appellant's left knee disability.  

Therefore, the Board concludes that the additional evidence 
now on file is not "new and material."  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Thus, this claim is not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).  


ORDER

New and material evidence having been submitted the claims 
for service connection for a psychiatric disorder is 
reopened.  However, de novo adjudication is deferred pending 
remand of this issue.  

New and material evidence not having been submitted to reopen 
the claim for service connection for a left knee disability, 
the application to reopen that claim is denied.  


REMAND


The most recent VA examination of the veteran's back 
disability was in March 1997.  The VA has a duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Accordingly, a more contemporaneous examination 
is warranted in order to obtain an accurate picture of the 
veteran's current level of disability.  The RO should 
schedule the veteran for VA examination by an orthopedist. 

Additionally, the veteran is claiming entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.29, based on a 
hospitalization from December 13, 1993 to February 1, 1994.  
The veteran has stated that he is unsure how the RO could 
distinguish between his non-service connected back problems 
and his service connected low back problem.  As there is no 
VA medical opinion distinguishing the veteran's service and 
non-service back disabilities in regards to this 
hospitalization, the Board finds that an examination by an 
orthopedic specialist should be conducted.  The examiner 
should review the veteran's claim file, and render an opinion 
on whether it is at least as likely as not that the veteran's 
hospitalization was related to a service connected back 
disability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The issues of service connection for transverse myelitis, 
bilateral radiculopathy of the legs and arms, and sexual 
dysfunction as secondary to the service connected disability 
of low back sprain with radiculopathy are all being remanded 
in order to comply with the new changes in the law.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses 
of all medical care providers who treated the 
veteran for all disabilities on appeal since 
discharge from active service.  After securing 
the necessary release, the RO should obtain these 
records.  All records obtained should be added to 
the claims folder.  

2.  It is requested that the RO schedule 
the veteran for a VA examination by an 
orthopedist for the purpose of 
ascertaining the severity of his service- 
connected low back disability.  The 
examination should include all necessary 
tests and studies, including X- rays.  The 
examiner must be afforded an opportunity 
to review the veteran's claims file and 
Remand prior to the examination. The back 
should be examined for limitation of 
motion.  The examiner should be requested 
to note the normal ranges of motion of the 
back.  Additionally, the examiner should 
be requested to determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's service connected 
low back strain disorder caused or 
aggravated the veteran's (1) transverse 
myelitis (if diagnosed), and (2) bilateral 
radiculopathy. 

Also, the examiner is additionally 
requested to render an opinion as to 
whether it is at least at likely as not 
that the hospitalization dated from 
December 13, 1993 to February 1, 1994 was 
for treatment of his service-connected low 
back disorder, as distinguished from any 
nonservice-connected pathology or 
disability.

3.  It is requested that the RO schedule 
the veteran for a VA examination by a 
psychiatrist for the purpose of 
ascertaining the nature, cause and 
etiology of any and all psychiatric 
disorder(s) the veteran may now have.  

This should include, after complete review 
of the clinical records and the testimony 
of the private psychiatrist in 1997, 
whether it is at least as likely as not 
that any acquired psychiatric disability 
is of service origin or whether it is at 
least as likely as not that any acquired 
psychiatric disorder is proximately due to 
or the result of service-connected low 
back disability or aggravated by service-
connected low back disability.  

The examination should include all 
necessary tests and studies.  The examiner 
must be afforded an opportunity to review 
the veteran's claims file and Remand prior 
to the examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 



